FILE COPY



        In re Comfort
      RobertsAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 27, 2014

                                          No. 04-14-00055-CV

                                      IN RE Comfort ROBERTS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 22, 2014, relator Comfort Roberts filed a petition for writ of mandamus
followed by an emergency motion for temporary stay the following day. The court has
considered the petition for writ of mandamus and is of the opinion that relator is not entitled to
the relief sought. Accordingly, the petition for writ of mandamus and emergency motion for
temporary stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on January 27th, 2014.


                                                                   _____________________________
                                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1 This proceeding arises out of Cause No. 2013CI12260, styled Lloyd Douglas Enterprises, Inc. d/b/a River City
Care Center and Steve Robinson v. Comfort Roberts, Joe A. Fuentes, Cynthia Huggins and Ida Jackson, pending in
the 166th Judicial District Court, Bexar County, Texas, the Honorable Janet Littlejohn presiding.